— Appeal unanimously dismissed without costs. Memorandum: This appeal was taken from a "Decision and Order” entered on August 29, 1988. Subsequent to that entry, an "Order and Judgment” was rendered, and an appeal was taken from the judgment (147 AD2d 976 [decided herewith]). The directives in each document are identical, and proper appellate review lies from the judgment (Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566). (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — arbitration.) Present — Denman, J. P., Boomer, Pine and Davis, JJ.